Exhibit 10.4
FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT dated as of December 5,
2008 (this “Amendment”), by and among PRIVATEBANCORP, INC. a Delaware
corporation (the “Borrower”), each of the financial institutions party hereto as
“Lenders” and SUNTRUST BANK, in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to that certain Revolving Credit Agreement dated as of September 26, 2008 (the
“Credit Agreement”);
     WHEREAS, the Borrower desires to issue up to $200,000,000 of senior
unsecured debt guaranteed by the Federal Deposit Insurance Corporation (the
“FDIC”) pursuant to the FDIC’s temporary liquidity guarantee program established
pursuant to 12 C.F.R. Part 370; and
     WHEREAS, in order to facilitate the foregoing, the Borrower, the Lenders
and the Administrative Agent desire to amend the Credit Agreement on the terms
and conditions hereof.
     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Lenders, the Administrative Agent and
the Borrower hereby agree as follows:
     1. Defined Terms. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
     2. Limited Amendments.
     (a) The Credit Agreement is hereby amended by inserting the following
defined terms into Section 1.1 in appropriate alphabetical order:
     “FDIC” shall mean the Federal Deposit Insurance Corporation.
     “FDIC Guarantee Program” shall mean the FDIC’s temporary liquidity
guarantee program established pursuant to 12 C.F.R. Part 370.
     (b) The Credit Agreement is hereby further amended by deleting the
definition of “Base Rate” in Section 1.1 and inserting in lieu thereof the
following:
     “Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) or (iii) the sum
of (x) LIBOR for an

 



--------------------------------------------------------------------------------



 



Interest Period of one month, which shall be determined on each Business Day,
plus (y) the excess of 1.25% over the Base Rate Margin. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate charged to customers. The Administrative Agent
may make commercial loans or other loans at rates of interest at, above or below
the Administrative Agent’s prime lending rate. Each change in the Administrative
Agent’s prime lending rate shall be effective from and including the date such
change is publicly announced as being effective.
     (c) The Credit Agreement is further amended by deleting the “.” at the end
of Section 5.1(h) and inserting in its place “; and” and inserting the following
new clause (i) into Section 5.1 immediately following Section 5.1(h):
     “(i) promptly after delivery thereof, all reports, certificates and other
data required pursuant to the FDIC Guarantee Program.”
     (d) The Credit Agreement is hereby further amended by deleting the “.” at
the end of Section 7.1(i) and inserting in its place “; and” and inserting the
following new clause (j) into Section 7.1 immediately following Section 7.1(i):
     “(j) unsecured Indebtedness of the Borrower in an aggregate amount
outstanding at any time not to exceed the lesser of (i) $200,000,000 and
(ii) the Borrower’s debt guarantee limit pursuant to 12 C.F.R. Section 370.3(b),
so long as (v) such Indebtedness qualifies as “FDIC-guaranteed debt” pursuant to
12 C.F.R. Section 370.2(i), (w) such Indebtedness has not otherwise been
disqualified pursuant to 12 C.F.R. Section 370.2(i), (x) such Indebtedness has
been guaranteed by the FDIC pursuant to the FDIC Guarantee Program, (y) the
maturity date of such Indebtedness does not extend beyond June 30, 2012, as such
date may be extended by the FDIC pursuant to the FDIC Guarantee Program or
otherwise and (z) the FDIC has not terminated the Borrower’s participation in
the FDIC Guarantee Program under 12 C.F.R. Section 370.3(e)(3).”
     (e) The Credit Agreement is hereby further amended by inserting the
following new Section 7.9 into Article VII:
     “Section 7.9. FDIC Guarantee Program Participation. So long as the Borrower
has any Indebtedness outstanding under Section 7.1(j), the Borrower will not opt
out of the FDIC Guarantee Program.”
     3. FDIC as Governmental Authority. For the avoidance of doubt, the
definition of “Governmental Authority” set forth in Section 1.1 of the Credit
Agreement shall, for all purposes, be deemed to include the FDIC for so long as
the FDIC has any regulatory authority over the Borrower.
     4. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the truth and accuracy of the representations set forth
in Sections 5 and 6 below and receipt by the Administrative Agent of the
following, each of which shall be in form and substance

-2-



--------------------------------------------------------------------------------



 



satisfactory to Administrative Agent:
     (a) This Amendment, duly executed and delivered by the Borrower, the
Required Lenders and the Administrative Agent;
     (b) Payment of all reasonable costs and expenses of the Administrative
Agent (including, without limitation, attorneys’ fees) incurred in connection
with the Credit Agreement and the other Loan Documents, including, without
limitation, the preparation, negotiation, execution and delivery of this
Amendment; and
     (c) Such other documents as the Administrative Agent may reasonably
request.
     It is the intent of the parties that, notwithstanding the date that all of
the foregoing conditions are satisfied, this Amendment shall be effective as of
December 5, 2008.
     5. Representations of the Borrower. The Borrower represents and warrants to
the Administrative Agent and the Lenders that:
     (a) Power and Authority. The Borrower has the power and authority to
execute, deliver and perform the terms and provisions of this Amendment, and has
taken all necessary corporate, and if required, stockholder, action to duly
authorize the execution, delivery and performance by it of this Amendment. Each
of this Amendment and the Credit Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligations of the Borrower enforceable
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles.
     (b) No Violation. The execution, delivery and performance by the Borrower
of this Amendment, and compliance by the Borrower with the terms and provisions
of the Credit Agreement, as amended by this Amendment: (i) will not contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority binding upon the
Borrower, (ii) will not conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of the Borrower or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other agreement, contract or
instrument, to which the Borrower or any of its Subsidiaries is a party or by
which they or any of their property or assets is bound or to which they may be
subject or (iii) will not violate any provision of the certificate of
incorporation or bylaws of the Borrower.
     (c) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
date of the effectiveness of this Amendment and which remain in full force and
effect on such date), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of this Amendment by the Borrower or (ii) the legality, validity,
binding effect or enforceability of the

-3-



--------------------------------------------------------------------------------



 



Credit Agreement, as amended by this Amendment, against the Borrower.
     (d) No Default. No Default or Event of Default now exists or will exist
immediately after giving effect to this Amendment.
     (e) Eligible Entity. The Borrower is an “eligible entity,” as such term is
defined in 12 C.F.R. Section 370.2(a) of the rules and regulations of the FDIC.
     6. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by it to the Administrative
Agent and the Lenders in the Credit Agreement and the other Loan Documents to
which it is a party on and as of the date hereof (and after giving effect to
this Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full (except to the extent that
such representations and warranties relate expressly to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).
     7. No Further Amendments; Ratification of Liability. Except as expressly
amended hereby, the Credit Agreement and each of the other Loan Documents shall
remain in full force and effect in accordance with their respective terms. The
Borrower hereby ratifies, confirms and reaffirms its liabilities, payment and
performance obligations (contingent or otherwise) and its agreements under the
Credit Agreement and the other Loan Documents, all as amended by this Amendment,
and the liens and security interests granted, created and perfected thereby. The
Lenders’ agreement to the terms of this Amendment or any other amendment of the
Credit Agreement or any other Loan Document shall not be deemed to establish or
create a custom or course of dealing between the Borrower or the Lenders, or
among any of them. This Amendment contains the entire agreement among the
Borrower and the Lenders contemplated by this Amendment. This Amendment shall be
deemed to be a “Loan Document” for all purposes under the Credit Agreement.
     8. Other Provisions.
     (a) Except for the amendments expressly set forth and referred to above,
the provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect, and the Lenders and the Administrative
Agent hereby reserve the right to require strict compliance with the terms and
conditions of the Credit Agreement and the other Loan Documents in the future.
     (b) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all counterparts,
taken together, shall constitute but one and the same document.
     (c) The Borrower agrees to reimburse the Administrative Agent on demand for
all reasonable costs and expenses (including, without limitation, attorneys’
fees) incurred by it in connection with the Credit Agreement and this Amendment,
the other documents referred to herein and therein, the transactions
contemplated hereby and thereby.

-4-



--------------------------------------------------------------------------------



 



     (d) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
     (e) THIS AMENDMENT CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
DISCUSSIONS, CORRESPONDENCE, AGREEMENTS AND OTHER UNDERSTANDINGS, WHETHER ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
     (f) In consideration of the amendments contained herein and the Borrower
hereby waives and releases each of the Lenders and the Administrative Agent from
any and all claims and defenses, whether known or unknown, with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby.
     (g) THE PARTIES HERETO HAVE ENTERED INTO THIS AMENDMENT SOLELY TO AMEND
TERMS OF THE CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AMENDMENT NOR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AMENDMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
[Signature Pages Follow]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have caused this First Amendment to Revolving Credit Agreement to be duly
executed by their respective duly authorized officers and representatives as of
the day and year first above written.

            PRIVATEBANCORP, INC.
      By:   /s/ Dennis Klaeser         Name:   Dennis Klaeser        Title:  
Chief Financial Officer     

            SUNTRUST BANK, in its capacities as a Lender and
     as Administrative Agent
      By:   /s/ K. Scott Bazemore         Name:   K. Scott Bazemore       
Title:   Vice President     

[Signatures Continue on Following Pages]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A. as a Lender
      By:   /s/ Jeffrey D. Bachler         Name:   Jeffery D. Bachler       
Title:   Vice President     

[Signatures Continue on Following Page]
[Signature Page to First Amendment to Credit Agreement with PrivateBancorp,
Inc.]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as successor in interest to LaSalle Bank
National Association, as a Lender
      By:   /s/ Maryanne Fitzmaurice         Name:   Maryanne Fitzmaurice       
Title:   Senior Vice President     

[Signature Page to First Amendment to Revolving Credit Agreement with
PrivateBancorp, Inc.]

 